                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DOUGLAS JOHN HOWELL, #242767,                )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )    CIVIL ACTION NO. 2:18-CV-100-WHA
                                             )                (WO)
                                             )
LYN HEAD,                                    )
                                             )
         Defendant.                          )

                                        ORDER

       On August 22, 2018, the Magistrate Judge entered a Recommendation (Doc.

#47) to which no objections have been filed. Upon an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The motion to dismiss filed by the plaintiff on August 21, 2018 (Doc. 44) is

GRANTED.

       3. This case is DISMISSED without prejudice as moot.

       4. No costs are taxed.

       A separate Final Judgment will be entered in accordance with this order.

       DONE this 9th day of October, 2018.



                                  /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
